United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1964
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                     Ryan I. Willis

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                          Submitted: November 11, 2014
                            Filed: November 20, 2014
                                  [Unpublished]
                                  ____________

Before BYE, SHEPHERD, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      The district court1 sentenced Ryan I. Willis to 24 months imprisonment, with
no term of supervised release to follow, after Willis’s term of supervised release was


      1
        The Honorable David Gregory Kays, Chief Judge, United States District Court
for the Western District of Missouri.
revoked for the second time. Willis appeals. Having jurisdiction under 28 U.S.C.
§ 1291, and following careful consideration, we affirm.

       Willis pled guilty to possessing with intent to distribute five grams or more of
cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) (2006) (amended 2010).
Willis violated the conditions of his pretrial release twice before entering this plea
agreement. Both violations involved controlled substances. Willis was sentenced to
38 months imprisonment, with 5 years supervised release to follow. Willis served his
prison sentence but thereafter violated the conditions of his supervised release by,
among other things, using controlled substances. As a result, the district court entered
a revocation sentence of time served, with two years supervised release to follow.
While Willis was serving this term of supervised release, a violation report and a
supplemental violation report were filed with the district court. These reports alleged
Willis failed to successfully complete a Salvation Army substance abuse treatment
program, failed to report his discharge from the program to his probation officer, and
submitted a positive drug test. The reports prompted the district court to hold a
revocation hearing. Willis stipulated at this hearing that he violated the conditions of
his supervised release as alleged and that the Government could prove each alleged
violation. The district court accordingly found Willis violated five special,
mandatory, and standard conditions of his supervised release.

       At the hearing, Willis’s probation officer recommended 18 months
imprisonment, with 12 months supervised release to follow. The Government
concurred in this recommendation. The district court determined a Guidelines range
of three to nine months imprisonment. See United States Sentencing Commission,
Guidelines Manual, §7B1.4, p.s. Willis urged the district court to follow the
Guidelines range. He stressed that he committed only Grade C violations and was in
criminal history Category I. He argued he had no negative law enforcement contact
during his second term of supervised release. He also admitted his substance abuse



                                          -2-
problem to the district court and stated his treatment program had gone well until he
had “fallen off the edge.”

       The district court acknowledged Willis’s substance abuse problem. The district
court remarked on Willis’s criminal history, discussed particular charges, and noted
it “[saw] [in Willis] a lot of entanglements with law enforcement.” The district court
commented that Willis twice violated pretrial release and twice violated supervised
release. It recognized the role illegal drug use played in these violations. The district
court stated it “considered all the factors” in 18 U.S.C. § 3553(a). The district court
highlighted its consideration of the nature and characteristics of Willis’s crime,
Willis’s violations, and Willis’s history and characteristics. It noted the need for
deterrence and the need to protect the public. It also credited Willis’s honesty. With
these factors in mind, the district court sentenced Willis to 24 months imprisonment,
with no term of supervised release to follow. The district court explained that its
upward variance was “based upon this analysis under [section] 3553(a)” and that it
“has taken into consideration the Chapter 7 policy statements and believes the
sentence above this revocation guideline range is appropriate pursuant” to the section
3553(a) factors.

       Willis now contends the district court’s sentence “was greater than necessary
and substantively unreasonable based upon the facts and circumstances present.”
Because Willis does not argue the district court committed procedural error, we “move
directly to review the substantive reasonableness of his sentence.” United States v.
Franik, 687 F.3d 988, 990 (8th Cir. 2012) (internal quotation marks omitted). We
review the substantive reasonableness of a district court’s revocation sentence under
a deferential abuse-of-discretion standard. United States v. Merrival, 521 F.3d 889,
890 (8th Cir. 2008); see also United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir.
2009) (en banc) (describing abuse-of-discretion review). “In conducting this review,
we are to take into account the totality of the circumstances . . . .” Feemster, 572 F.3d
at 461 (internal quotation marks omitted).

                                          -3-
        Here, the district court acknowledged the Guidelines range, stated it
“considered all the factors”2 in section 3553(a), and specifically addressed several of
these factors. Taking all this into account, the district court found an upward variance
justified. We are satisfied on review of the record the district court did not abuse its
discretion and did not impose a substantively unreasonable revocation sentence. We
therefore affirm.
                        ______________________________




      2
       Section 3583(e), which governs a district court’s revocation of a term of
supervised release, lists only certain of the section 3553(a) factors for consideration.
See 18 U.S.C. § 3583(e). We recently noted “the circuits are split whether sentencing
under [section] 3583 permits consideration of the factors in [section] 3553(a)(2)(A).”
United States v. Martin, 757 F.3d 776, 780 n.2 (8th Cir. 2014) (citing United States
v. Clay, 752 F.3d 1106, 1108-09 (7th Cir. 2014)). We express no opinion on this
issue here.
                                          -4-